724 N.W.2d 470 (2006)
Lawrence HUGHES and Lillian Hughes, as personal representatives of the Estate of Steven Michael Lloyd, and Bert Smith, Individually and as Next Friend of Michael C. Smith, Plaintiffs-Appellees, and
Brock Anthony Lloyd, Intervening Plaintiff,
v.
JACKSON COUNTY ROAD COMMISSION, Defendant-Appellant.
Docket No. 130764, COA No. 256652.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the February 9, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Wilson v. Alpena County Road *471 Commission, 474 Mich. 161, 713 N.W.2d 717 (2006).
MARILYN J. KELLY, J., would deny leave to appeal.